As filed with the Securities and Exchange Registration No. 033-75998 Commission on April 16, 2010 Registration No. 811-02512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 27 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 X on April 30, 2010 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual Nonqualified Deferred Fixed and Variable Annuity Contracts PART A ING Life Insurance and Annuity Company Variable Annuity Account B Individual Nonqualified Variable Annuity CONTRACT PROSPECTUS  APRIL 30, 2010 The Contract. The contracts described in this prospectus are individual The Funds nonqualified deferred fixed and variable annuity contracts issued by ING Fidelity ® VIP Contrafund ® Portfolio Life Insurance and Annuity Company (the Company, we, us, our). They are (Initial Class) intended to provide retirement benefits to individuals who either are not Fidelity ® VIP Equity-Income Portfolio (Initial Class) participating in a formal retirement plan or are participating in a formal Fidelity ® VIP Growth Portfolio retirement plan but want to supplement their benefits. (Initial Class) Fidelity ® VIP Overseas Portfolio Why Reading this Prospectus Is Important. This prospectus contains facts (Initial Class) about the contracts and their investment options you should know before ING Balanced Portfolio (Class I) purchasing. This information will help you decide if the contracts are right ING BlackRock Large Cap Growth for you. Please read this prospectus carefully and keep it for future Portfolio (Class I) reference. ING BlackRock Science and Technology Opportunities Portfolio (Class I) ING Growth and Income Portfolio Investment Options. The contracts offer variable investment options and a (Class I) fixed interest option. When we establish your account, you instruct us to ING Intermediate Bond Portfolio direct your account dollars to any of the available investment options. (Class I) ING International Index Portfolio Variable Investment Options. These options are called subaccounts. The (Class S) subaccounts are within Variable Annuity Account B (the separate account), ING Legg Mason ClearBridge a separate account of the Company. Each subaccount invests in one of the Aggressive Growth Portfolio (I mutual funds listed on this page. Earnings on amounts invested in a Class) ING Money Market Portfolio subaccount will vary depending upon the performance of its underlying (Class I) mutual fund. You do not invest directly in or hold shares of the funds. ING Oppenheimer Global Portfolio (I Class) Fixed Interest Option. ING Oppenheimer Global Strategic Income Portfolio (I Class) > Fixed Account ING Russell TM Large Cap Growth Index Portfolio (Class I) Except as specifically mentioned, this prospectus describes only the variable ING Strategic Allocation Conservative investment options. However, we describe the Fixed Account in Appendix I Portfolio (Class I) of this prospectus. ING Strategic Allocation Growth Portfolio (Class I) Risks Associated with Investing in the Funds. The funds in which the ING Strategic Allocation Moderate subaccounts invest have various risks. Information about the risks of Portfolio (Class I) ING Templeton Foreign Equity Portfolio investing in the funds is located in the Investment Options section on (I Class) page 10 and in each fund prospectus. Read this prospectus in conjunction ING Thornburg Value Portfolio with the fund prospectuses, and retain the prospectuses for future reference. (I Class) ING T. Rowe Price Diversified Mid Cap These contracts are not deposits with, obligations of or guaranteed or Growth Portfolio (I Class) endorsed by any bank, nor are they insured by the FDIC. The contracts ING T. Rowe Price Growth Equity are subject to investment risk, including the possible loss of the Portfolio (I Class) principal amount invested. ING UBS U.S. Large Cap Equity Portfolio (I Class)ING Van Kampen Equity and Income Portfolio (I Class) (1) These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees  Fund Fees and Expenses for additional information. (2) This fund has changed its name to the name listed above. See Appendix II  Description of Underlying Funds for a complete list of former and current fund names. PRO.75998-08 CONTRACT PROSPECTUS  APRIL 30, 2010 (CONTINUED) Compensation. We pay compensation to broker/dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information show on the front of the funds summary prospectus. You may obtain the April 30, 2010 Statement of Additional Information (SAI) free of charge by indicating your request on your application materials, by calling the Company at 1-800-262-3862 or by writing us at the address listed in the Contract Overview - Questions: Contacting the Company section of this prospectus. You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commissions (SEC) web site, http://www.sec.gov . Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Branch. Information on the operation of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 033-75998. The SAI table of contents is listed on page 40 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. PRO.75998-10 2 TABLE OF CONTENTS Contract Overview 4 Contract Design Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: The Accumulation Phase, The Income Phase 5 Fee Table 6 Condensed Financial Information 8 Variable Annuity Account B 8 The Company 9 Investment Options 10 Transfers Among Investment Options 12 Purchase and Rights 15 Right to Cancel 16 Fees 17 Your Account Value 21 Withdrawals 23 Systematic Distribution Options 24 Death Benefit 25 The Income Phase 27 Contract Distribution 30 Tax Considerations 33 Other Topics 38 Payment Delay or Suspension - Performance Reporting - Voting Rights - Contract Modification - Transfer of Ownership: Assignment - Legal Matters and Proceedings Contents of the Statement of Additional Information 40 Appendix I - Fixed Account 41 Appendix II - Description of Underlying Funds 42 Appendix III - Condensed Financial Information CFI - 1 PRO.75998-10 3 CONTRACT OVERVIEW Questions: Contacting the Company. To answer your The following summarizes contract information. Read each section of this questions, contact your local prospectus for additional information. representative or write or call the Company through: Contract Design ING The contracts described in this prospectus are individual nonqualified USFS Customer Service fixed and variable annuity contracts. They are intended as a retirement Defined Contribution savings vehicle that defers taxes on investment earnings and offers a Administration variety of investment options to help meet long-term financial goals. P.O. Box 990063 Hartford, CT 06199-0063 Contract Facts 1-800-262-3862 Free Look/Right to Cancel: You may cancel your contract within ten Sending Forms and Written days (some states may require more than ten days) of receipt. See Right Requests in Good Order. to Cancel. If you are writing to change your beneficiary, request a withdrawal, Death Benefit: Your beneficiary may receive a financial benefit in the or for any other purpose, contact event of your death during both the accumulation and income phases. The us or your local representative to availability of a death benefit during the income phase depends on the learn what information is required income phase payment option selected. See Death Benefit and The for the request to be in good Income Phase. order. By contacting us, we can provide you with the appropriate Withdrawals: During the accumulation phase you may withdraw all or administrative form for your part of your account value. Certain fees, taxes and early withdrawal requested transaction. penalties may apply. See Withdrawals. Generally, a request is considered Systematic Distribution Options: These are made available for you to to be in good order when it is receive periodic withdrawals from your account, while retaining the signed, dated and made with such account in the accumulation phase. See Systematic Distribution clarity and completeness that we Options. are not required to exercise any discretion in carrying it out. Fees and Expenses: Certain fees and expenses are deducted from the value of your contract. See Fee Table and Fees. We can only act upon requests that are received in good order. Taxation: You will generally not pay taxes on any earnings from the annuity contract described in this prospectus until they are withdrawn. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See Tax Considerations. PRO.75998-10 4 Contract Phases I. The Accumulation Phase (accumulating dollars under your contract) STEP 1: You provide us with your completed Payments to application and initial purchase payment. We Your Account establish an account for you and credit that Step 1 || account with your initial purchase payment. ING Life Insurance and Annuity Company STEP 2: You direct us to invest your purchase payment in one or more of the following (a) || Step 2 (b) || Variable Annuity investment options: Fixed Account B Interest (a) Fixed Interest Option Option Variable Investment Options (b) Variable Investment Options. (The variable investment options are the subaccounts of The Subaccounts Variable Annuity Account B. Each one invests in a specific mutual fund.) A B Etc. || Step 3 || STEP 3: Each subaccount you select purchases shares of its assigned fund. Mutual Mutual Fund A Fund B II. The Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract, you may select from the options available. The contract offers several income phase payment options (see The Income Phase). In general, you may: > Receive income phase payments for a specified period of time or for life; > Receive income phase payments monthly, quarterly, semi-annually or annually; > Select an income phase payment option that provides for payments to your beneficiary; and > Select income phase payments that are fixed or that vary depending on the performance of the variable investment options you select. PRO.75998-10 5 FEE TABLE In This Section: > Maximum Contract Holder The following tables describe the fees and expenses that you will pay Transaction Expenses when buying, owning, and withdrawing from your contract. The first > Annual Maintenance Fee table describes the fees and expenses that you will pay at the time that > Maximum Separate Account you buy the contract, withdraw from the contract, or transfer cash Annual Expenses value between investment options. State premium taxes may also be deducted.* See The Income Phase for fees that may apply after you > Total Annual Fund Operating begin receiving payments under the contract. Expenses > Hypothetical Examples Maximum Contract Holder Transaction Expenses > Fees Deducted by the Funds Early Withdrawal Charge 1 See Fees for: (as a percentage of amount withdrawn) 5% > How, When and Why Fees are Deducted 1 This is a deferred sales charge. The percentage will be determined by > Reduction, Waiver and/or the applicable early withdrawal charge schedule in the Fees section. Elimination of Certain Fees In certain cases, this charge may not apply to a portion or all of your > Redemption Fees withdrawal. The early withdrawal charge reduces over time. These fees > Premium and Other Taxes may be waived, reduced or eliminated in certain circumstances. See the Fees section. The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including fund fees and expenses. Annual Maintenance Fee Installment Purchase Payment Contracts 2 $20.00 Maximum Separate Account Annual Expenses (as a percentage of average account value) Mortality and Expense Risk Charge 1.25% Administrative Expense Charge 3 0.00% - 0.25% Total Separate Account Annual Expenses 1.25% - 1.50% 2 The annual maintenance fee is generally deducted only from installment purchase payment contracts. Under certain contracts, the annual maintenance fee may also be deducted upon full withdrawals. See Fees - Annual Maintenance Fee. 3 We currently do not impose this charge, however; if allowed by your contract, we reserve the right to charge up to 0.25% annually. See Fees - Administrative Expense Charge. * State premium taxes (which currently range from 0% to 4% of premium payments) may apply but are not reflected in the fee tables or examples. See Premium and Other Taxes. PRO.75998-10 6 The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each funds fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees and other expenses) 0.37% 1.07% Hypothetical Examples The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract holder transaction expenses, contract fees including the annual maintenance fee of $20 (converted to a percentage of assets equal to (0.070%), separate account annual expenses, and fund fees and expenses. Example 1 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the (B) If you do not withdraw your entire account end of the applicable time period*: value or if you select an income phase payment option at the end of the applicable time period**: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $728 $1,303 $1,906 $2,974 $267 $821 $1,400 $2,974 Example 2 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the (B) If you do not withdraw your entire account end of the applicable time period*: value or if you select an income phase payment option at the end of the applicable time period**: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $661 $1,102 $1,570 $2,265 $197 $609 $1,047 $2,265 * This example reflects deduction of an early withdrawal charge calculated using the schedule applicable to Installment Purchase Payment Contracts. The Installment Purchase Payment Contracts schedule is listed in Fees. Under that schedule, if only one $10,000 payment was made as described above, fewer than 5 purchase payment periods would have been completed at the end of years 1, 3 and 5, and the 5% charge would apply. At the end of the tenth year the early withdrawal charge is waived regardless of the number of purchase payment periods completed, and no early withdrawal charge would apply. ** This example does not apply during the income phase if you elect to receive income phase payments under a nonlifetime variable payment option and subsequently request a lump-sum withdrawal after the income phase payments start. In this circumstance, the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge as shown in Example A. PRO.75998-10 7 Fees Deducted by the Funds Fund Fee Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. See the Fees section of this prospectus, and the fund prospectuses, for further information. Fund fees are one factor that impact the value of a fund share. To learn about additional factors, refer to the fund prospectuses. The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. In the case of fund companies affiliated with the Company, where the affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In Appendix III of this prospectus, we provide condensed financial information about Variable Annuity Account B subaccounts you may invest in through the contract. The tables show value of the subaccounts over the past 10 years. For subaccounts that were not available 10 years ago, we show the year-end unit values of each subaccount from the time purchase payments were first received in the subaccounts under the contract. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Variable Annuity Account B and the consolidated financial statements and the related notes to financial statements for ING Life Insurance and Annuity Company (the Company) are located in the Statement of Additional Information. VARIABLE ANNUITY ACCOUNT B We established Variable Annuity Account B (the separate account) under Connecticut Law in 1976 as a continuation of the separate account established in 1974 under Arkansas law by Aetna Variable Annuity Life Insurance Company. The separate account was established as a segregated asset account to fund variable annuity contracts. The separate account is registered as a unit investment trust under the Investment Company Act of 1940 (the 40 Act). It also meets the definition of separate account under the federal securities laws. The separate account is divided into subaccounts. Each subaccount invests directly in shares of a pre-assigned fund. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of ING Life Insurance and Annuity Company. All obligations arising under the contracts are obligations of ING Life Insurance and Annuity Company. PRO.75998-10 8 THE COMPANY ING Life Insurance and Annuity Company (the Company, we, us, our) issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holding Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. As part of a restructuring plan approved by the European Commission, ING Groep N.V. has agreed to separate its banking and insurance business by 2013. ING Groep N.V. intends to achieve this separation over the next four years by divestment of its insurance and investment management operations, including the Company. ING Groep has announced that it will explore all options for implementing the separation including initial public offerings, sales or a combination thereof. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Developments - the Company and the Industry. As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters. Federal and state regulators and self- regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); product administrative issues; and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. PRO.75998-10 9 The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the Securities and Exchange Commission (SEC) pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken with respect to certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (FINRA), the Department of Labor and the Internal Revenue Service (IRS).For example, U.S. federal income tax law imposes requirements relating to product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See TAX CONSIDERATIONS for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Companys reputation, interrupt the Companys operations or adversely impact profitability. INVESTMENT OPTIONS The contract offers variable investment options and a fixed interest option. Variable Interest Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account B (the separate account), a separate account of the Company. Each subaccount invests in a specific mutual fund. You do not invest directly in or hold shares of the funds. Mutual Fund (fund) Descriptions. We provide brief descriptions of the funds in Appendix II.
